MEMORANDUM **
Kristin Marie Bauman-Armelin appeals from the 60-month sentence imposed following her guilty-plea conviction for possession of marijuana "with intent to distribute, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Bauman-Armelin contends that the district court’s statement of reasons for imposing a sentence above the advisory Guidelines range did not satisfy 18 U.S.C. § 3553(c)(2). She also contends that her sentence is unreasonable in light of the factors set forth in § 3553(a). We conclude that the district court did not commit procedural error and that the sentence imposed is substantively reasonable. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 591, 598-602, 169 L.Ed.2d 445 (2007) (“[Cjourts of appeals must review all sentences — whether inside, just outside, or significantly outside the Guidelines range — under a deferential abuse-of-discretion standard”); see also Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); United *742States v. Daychild, 357 F.3d 1082, 1107-08 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.